        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


Bureau of Consumer Financial Protection,

               Plaintiff,

               v.
                                                  Case No. 8:19-cv-02817-GJH
Fair Collections & Outsourcing, Inc.,
et al.,

               Defendants.

         PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ITS
    MOTION TO STRIKE DEFENDANTS’ AMENDED AFFIRMATIVE DEFENSES

       Plaintiff Bureau of Consumer Financial Protection (the Bureau) respectfully submits this

memorandum of law in support of its Motion to Strike Defendants’ Amended Affirmative

Defenses.

                                        INTRODUCTION

       The Bureau filed this action in September 2019 to address Defendants’ numerous

violations of the Fair Credit Reporting Act and its implementing regulation, the Fair Debt

Collection Practices Act, and the Consumer Financial Protection Act. The Bureau seeks, inter

alia, injunctive relief and civil money penalties. ECF No. 1.

       On November 30, 2020, the Court denied in its entirety Defendants’ motion to dismiss or,

in the alternative, stay the action. ECF No. 24. Defendants each filed an Answer to the

Complaint on December 28, 2020, asserting numerous affirmative defenses. ECF Nos. 30-34. On

January 19, 2021, the Bureau moved to strike Defendants’ affirmative defenses. ECF No. 35.
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 2 of 15



Defendants then filed amended complaints or moved to amend,1 deleting some of the affirmative

defenses challenged by the Bureau and revising others. ECF Nos. 36-39, 40-1. But Defendants’

revisions to the remaining affirmative defenses do not resolve the fatal flaws in those defenses.

As discussed below, four of the amended affirmative defenses are still legally insufficient, fail to

satisfy the pleading requirements of Rules 8 or 9, and threaten to expand discovery into

irrelevant areas, thereby unnecessarily consuming resources of the parties and the Court.

Accordingly, they should be stricken.

                                    STANDARD OF REVIEW

        Rule 12(f) permits the Court to strike from a pleading an “insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Courts enjoy

“wide discretion in determining whether to strike an affirmative defense under Rule 12(f) in

order to minimize delay, prejudice, and confusion by narrowing the issues for discovery and

trial.” Haley Paint Co. v. E.I. DuPont De Nemours & Co., 279 F.R.D. 331, 335-36 (D. Md.

2012) (internal quotations omitted). Indeed, despite a general disfavor for Rule 12(f) motions, the

Fourth Circuit has noted that “‘a defense that might confuse the issues in the case and would not,

under the facts alleged, constitute a valid defense to the action can and should be deleted.’”

Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (quoting 5A A.

Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1381 at 665) (emphasis added).

        In addition to asserting only legally valid defenses, defendants must also ensure that their

affirmative defenses are properly pled. This Court has held that affirmative defenses are subject

to the pleading requirements articulated by the Supreme Court in Bell Atlantic Corp. v.


1 The day after Defendants’ time expired to amend as of right, Defendant Fair Collections & Outsourcing
of New England, Inc. filed a motion to amend its Answer. ECF No. 40. The Bureau consented to the
filing of the motion while reserving its rights to challenge the substance of the amendments. ECF Nos. 40
at ¶ 5, 40-1 at 2.

                                                   2
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 3 of 15



Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). E.g., Alston v.

Transunion, No. 16-491 (GLH), 2017 WL 464369, at *3 (D. Md. Feb. 1, 2017) (Hazel, J.);

Topline Sols., Inc. v. Sandler Sys., Inc., No. 09-3102 (BEL), 2010 WL 2998836, at *1 (D. Md.

Jul. 27, 2010); but see, e.g., Lockheed Martin Corp. v. United States, 973 F. Supp. 2d 591, 595

(D. Md. 2013). While this pleading standard “does not require the assertion of all supporting

evidentiary facts,” it does require that, “[a]t a minimum, . . . some statement of the ultimate facts

underlying the defense must be set forth, and both its non-conclusory factual content and the

reasonable inferences from that content, must plausibly suggest a cognizable defense available to

the defendant.” Ulyssix Techs., Inc. v. Orbital Network Eng’g, Inc., No. 10–02091 (ELH), 2011

WL 631145, at *15 (D. Md. Feb. 11, 2011) (citation omitted); accord Alston, 2017 WL 464369,

at *3; Bradshaw v. Hilco Receivables, LLC, 725 F. Supp. 2d 532, 536 (D. Md. 2010) (holding

that affirmative defenses must be pled in such a way as to “ensure that an opposing party

receives fair notice of the factual basis for an assertion contained in a . . . defense”) (citation

omitted). Accordingly, this Court regularly strikes affirmative defenses that do not meet the

Twombly-Iqbal pleading standard. See, e.g., Alston, 2017 WL 464369, at *3-4; Ulyssix Techs,

Inc., 2011 WL 631145, at *15-16.

        Where a movant demonstrates that an affirmative defense is invalid as a matter of law or

insufficiently pled, courts have not required a showing of prejudice, or have assumed plaintiff

would be prejudiced because the insufficient defense would needlessly expand the scope of the

litigation. See, e.g., Ulyssix Techs., Inc., 2011 WL 631145, at *15-16; Topline Sols., Inc., 2010

WL 2998836, at *2; Bradshaw, 725 F. Supp. 2d at 536; LNV Corp. v. Harrison Family Bus.,

LLC, No. 14-03778 (ELH), 2015 WL 5836903, at *6, 13 (D. Md. Oct. 1, 2015) (“In light of the

legal insufficiency of defendants’ fourth and eighth affirmative defenses, defendants’ likely



                                                   3
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 4 of 15



scope of discovery would unduly prejudice LNV.”). Indeed, “when an affirmative defense is

legally insufficient, it serves no purpose to analyze whether its inclusion would prejudice the

opposing party,” State St. Glob. Advisors Tr. Co. v. Visbal, 462 F. Supp. 3d 435, 442 n.7

(S.D.N.Y. 2020), because “the burden of conducting discovery regarding irrelevant or

unsustainable affirmative defenses constitutes such prejudice.” Hartford Underwriters Ins. Co. v.

Kraus USA, Inc., 313 F.R.D. 572, 575 (N.D. Cal. 2016) (citation omitted).

                                          ARGUMENT

        The Court should strike four amended affirmative defenses pleaded by Defendants: (1)

unclean hands; (2) the structure of the Bureau was unconstitutional because it violated Article II;

(3) the structure of the Bureau was unconstitutional because it violated Article I; and (4) “bona

fide” error. As discussed in more detail below, the unclean hands defense and the two

constitutional challenges are not valid legal arguments and prejudice the Bureau by exposing it to

irrelevant discovery. In addition, the unclean hands defense and the bona fide error defense are

insufficiently pled. Because Defendants have already amended their affirmative defenses, the

Court should strike these defenses with prejudice.

   I.      DEFENDANTS’ AMENDED UNCLEAN HANDS AFFIRMATIVE DEFENSE
           IS INVALID AND INSUFFICIENTLY PLED

        In support of their amended unclean hands affirmative defense, Defendants allege that:

         To the extent that Plaintiff’s claims seek equitable relief, [Defendants] assert[]
         that such relief must be denied pursuant to the doctrine of unclean hands based
         on the Plaintiff’s duplicitous conduct evidenced by its disregard of its own
         NORA process and through its multiple serving of Civil Investigative Demands




                                                 4
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 5 of 15



         designed to harass and punish the Defendant[s] for [their] refusal to capitulate
         to the Plaintiff’s unreasonable and excessive demands.2

       The doctrine of unclean hands prevents a plaintiff from obtaining equitable relief if the

plaintiff has been “guilty of any inequitable or wrongful conduct with respect to the transaction

or subject matter sued on.” Worldcom, Inc. v. Boyne, 68 Fed. App’x 447, 451 (4th Cir. 2003)

(internal quotations omitted). But the bar for an unclean hands defense is high and generally

“may not be invoked against a government agency which is attempting to enforce a

congressional mandate in the public interest.” SEC v. Gulf & W. Indus., Inc., 502 F. Supp. 343,

348 (D.D.C 1980) (citing United States v. Second Nat. Bank of N. Miami, 502 F.2d 535, 548 (5th

Cir. 1974)); SEC v. KPMG LLP, No. 03-cv- 671 (DLC), 2003 WL 21976733, at *3 (S.D.N.Y.

Aug. 20, 2003) (citation omitted); accord United States v. Cushman & Wakefield, Inc., 275 F.

Supp. 2d 763, 773-74 (N.D. Tex. 2002); CFTC v. Kraft Foods Grp., Inc., 195 F. Supp. 3d 996,

1009 (N.D. Ill. 2016) (holding “as a matter of law” that “the unclean hands defense is not

available in actions brought by the government in the public interest” because of “the principle—

articulated by the Supreme Court—that though the United States is subject to the general

principles of equity, equitable principles will not be applied to frustrate the purpose of the United

States’ laws or to thwart public policy”) (citation and internal quotations and edits omitted).

       Here, the Bureau is acting to protect a public interest, pursuant to its congressional

mandate to “enforce Federal consumer financial law consistently for the purpose of ensuring that

all consumers have access to markets for consumer financial products and services and that

markets for consumer financial products and services are fair, transparent, and competitive.” See

12 U.S.C. § 5511(a). 3 Accordingly, because the Bureau brings this action to enforce a


2All Defendants assert unclean hands as their fourth amended affirmative defense. ECF Nos. 36-39, 40-2.
3The same is true of the Fair Credit Reporting Act and the Fair Debt Collection Practices Act, both of
which are at issue in this case. See 15 U.S.C. § 1681(a) (the purpose of the Fair Credit Reporting Act
                                                  5
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 6 of 15



congressional mandate in the public interest, Defendants’ unclean hands defense should be

stricken because it is legally insufficient. See, e.g., United States v. HCR Manor Care, Inc., No.

14-cv-1228, 2015 WL 11117429, *1 (E.D. Va. Dec. 9, 2015) (striking unclean hands defense

because United States was acting in public interest in False Claims Act case).

        Courts that have not entirely foreclosed an unclean hands defense against the government

have imposed strict limits: the defendant must show egregious misconduct, which bears a nexus

to the defendant’s ability to defend against the suit, and results in prejudice to the defendant that

rises to a constitutional level. E.g., SEC v. Cuban, 798 F. Supp. 2d 783, 792-95 (N.D. Tex. 2011)

(collecting and analyzing cases); SEC v Elecs. Warehouse, Inc., 689 F. Supp. 53, 72-73 (D.

Conn. 1988), aff’d, 891 F.2d 457 (2d Cir. 1989); FTC v. Commerce Planet, Inc., No. 09-cv-

01324 (CJC), 2010 WL 11673795, *3 (C.D. Cal. Jul. 6, 2010). As discussed below, Defendants’

unclean hands defense contains no facts that would make this the rare case where the Court

should entertain such a defense against the government.

        A. Defendants have failed to allege that the Bureau engaged in any misconduct, much
           less egregious misconduct

        In support of their amended unclean hands defense, Defendants claim the Bureau

engaged in “duplicitous conduct evidenced by its disregard” of its pre-suit notification process

(the NORA process). Under the NORA process, the Bureau’s Office of Enforcement may give

the subject of a potential enforcement action notice of the subject’s potential violations of law

and offer the subject the opportunity to submit a written statement in response. CFPB Bulletin

2011-04, Notice and Opportunity to Respond and Advise. 4 It is unclear what Defendants mean


includes ensuring fairness, impartiality, and respect for consumers’ right to privacy in assembling and
evaluating consumer credit and other information on consumers); 15 U.S.C. § 1692(e) (the purpose of the
Fair Debt Collection Practices Act includes eliminating abusive debt collection practices and protecting
consumers).
4 Available at https://files.consumerfinance.gov/f/2012/01/Bulletin10.pdf


                                                   6
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 7 of 15



by the Bureau’s “duplicitous conduct” and “disregard” of the NORA process because the Bureau

engaged in the NORA process with Defendants before this lawsuit was filed, providing them

notice of their potential violations of law and an opportunity to respond to the allegations in

writing. But, in any event, the NORA process is discretionary,5 and the policy expressly states

that it “is not intended to nor should it be construed to . . . create or confer upon any person,

including one who is the subject of a [Bureau] investigation or enforcement action, any

substantive or procedural rights or defenses that are enforceable in any manner.” Id. Thus, even

if the Bureau’s Office of Enforcement had forgone the NORA process entirely in this matter, that

would fall far short of the egregious misconduct required to sustain a defense of unclean hands

against the government. See FTC v. Nat. Bus. Consultants, Inc., 781 F. Supp. 1136, 1153-54

(E.D. La. 1991) (evidence that FTC failed to follow discretionary internal guidelines about

whether to file administrative or federal court action was insufficient to sustain defense of

unclean hands); see also SEC v. Nat. Student Mktg. Corp., 538 F.2d 404, 407 (D.C. Cir. 1976),

cert. denied sub nom White & Case v. SEC, 97 S. Ct. 809 (1977) (finding no constitutional or

statutory infirmity in SEC decision not to follow its discretionary pre-suit notification process).

        Defendants also allege that the Bureau’s “multiple serving of Civil Investigative

Demands” was “designed to harass and punish the Defendant[s] for [their] refusal to capitulate to

the [Bureau]’s unreasonable and excessive demands.” The Bureau is authorized by 12 U.S.C. §

5562(c)(1) to serve Civil Investigative Demands on any person who the Bureau has reason to

believe may have information relevant to a violation. Here, the Bureau served Civil Investigative

Demands on certain Defendants in order to obtain business records and other information

relevant to the Bureau’s investigation. These lawful requests do not rise to the level of egregious


5The policy expressly states that “whether to give such notice is discretionary, and a notice may not be
appropriate in some situations . . . .” Id.
                                                    7
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 8 of 15



misconduct simply because Defendants were unhappy about receiving them or allege, in a

conclusory fashion, that the Bureau’s motivation for issuing them was to “harass and punish”

Defendants. See Nat. Bus. Consultants., Inc., 781 F. Supp. at 1153-54 (allegations of bad faith in

FTC’s failure to follow discretionary guidance were insufficient to support defense of unclean

hands); see generally Twombly, 550 U.S. at 557 (“naked assertions” of wrongdoing require some

“factual enhancement” to cross “the line between possibility and plausibility of entitlement to

relief”). Indeed, Defendants’ allegations regarding the Bureau’s Civil Investigative Demands fall

far short of the type of egregious misconduct that would be necessary to support an unclean

hands defense against the government. See Commerce Planet, Inc., 2010 WL 11673795 at *3

(allegation that FTC claimed, if defendant did not settle, that FTC would expand its claims and

seek criminal prosecution of defendant was not egregious misconduct sufficient to support an

unclean hands defense); FTC v. Consumer Health Benefits Ass’n, No. 10-cv-3551, 2011 WL

13295634, at *5 (E.D.N.Y. Oct. 5, 2011) (allegation that FTC failed to disclose to defendant that

it was working with State of Minnesota and a related party on settlement was not egregious

misconduct sufficient to support an unclean hands defense). Accordingly, Defendants have failed

to allege that the Bureau engaged in any misconduct, let alone egregious misconduct.

        B. Defendants have failed to allege any prejudice, much less prejudice that rises to a
           constitutional level and bears a nexus to their ability to defend the suit

        In addition to pleading egregious misconduct, a defendant asserting an unclean hands

defense against the government must plead that such misconduct prejudiced the defendant in its

defense of the action, and that such prejudice rises to a constitutional level. Cuban, 798 F. Supp.

2d at 795. Here, Defendants have failed to plead any prejudice whatsoever, much less prejudice

to their defense of this action that rises to a constitutional level. This is fatal to their affirmative

defense of unclean hands, and the Court should strike it. See SEC v. Am Growth Funding II,

                                                    8
        Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 9 of 15



LLC, No. 16-cv-00828 (KMW), 2016 WL 8314623, at *6-7 (S.D.N.Y. Dec. 30, 2016) (striking

unclean hands affirmative defense where defendants did “not plead[] that they suffered any

prejudice at all from the alleged misconduct of the SEC staff, much less prejudice of a

constitutional magnitude”); Consumer Health Benefits Ass’n, 2011 WL 13295634, *2-4 (striking

unclean hands affirmative defense where defendant failed to plead that “any resulting prejudice

[he] suffered as a result of the actions rose to [a] constitutional level”); Cuban, 798 F. Supp. 2d

at 796 (striking unclean hands affirmative defense where defendant failed to plead that the

alleged misconduct prejudiced his defense of the action); see also SEC v. Follick, No. 00-cv-

4385 (KMW), 2002 WL 31833868, at *8 (S.D.N.Y. Dec. 18, 2002) (“Wall’s claim fails because

he has not demonstrated that any of the improper actions he alleges are prejudicing him in

defense of this action. Nothing the SEC or any other Government actor is alleged to have done

will prevent him from putting forth his defenses to the suit. Thus, Wall’s ‘unclean hands’ defense

must fail.”); Elecs. Warehouse, Inc., 689 F. Supp. at *73 (denying motion to supplement

pleadings with unclean hands defense because “[t]here is no nexus between the alleged

misconduct and the Commission’s allegations against” defendant).

       C. The Bureau will suffer prejudice if this affirmative defense is permitted to proceed to
          discovery

       Although the Bureau does not have to show prejudice, the Bureau will suffer prejudice if

this invalid defense is permitted to proceed to discovery. As the Cuban court explained:

“Affirmative defenses that are only conceivably relevant because the agency seeks a statutory

equitable remedy can easily become instruments to challenge, and thereby to effectively derail,

the enforcement action.” 798 F. Supp. 2d. at 794. The predictable consequence is that the parties

will “become embroiled in a wide-ranging and intrusive dispute about how the [agency] has

conducted the enforcement action,” and the focus improperly shifts from the defendants’ alleged


                                                 9
          Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 10 of 15



misconduct to whether the agency engaged in misconduct, leading to increased delay and

litigation expenses, and undermining the public’s interest in effective law enforcement. Id. at

794-95. This Court should accordingly strike this insufficient and invalid defense.

    II.      THE COURT’S MOTION TO DISMISS RULING (ECF NO. 23)
             FORECLOSES DEFENDANTS’ AMENDED AFFIRMATIVE DEFENSES
             REGARDING THE CONSTITUTIONALITY OF THE BUREAU

          Defendants allege two amended affirmative defenses regarding the constitutionality of

the Bureau. First, defendants allege that “[a]t the time this suit was filed, the structure of the

Bureau violated Article II of the Constitution by limiting the President’s power of removal. The

remedy for this violation is to invalidate the Bureau’s action during the time period in which it

was unconstitutional.” 6 Defendants further allege that “[t]he structure of the Bureau violates

Article I, §9, cl. 7 of the Constitution on the basis that the Bureau is not accountable to Congress

through Appropriations. As a result, Plaintiff lacks standing to bring this action.” 7 Defendants

state that they assert both affirmative defenses “[t]o preserve the record for appeal.”8

          This Court should strike Defendants’ affirmative defenses regarding the constitutionality

of the Bureau because the Court has already ruled against Defendants on the same issues at the

motion to dismiss stage. See, e.g., CFPB v. Ocwen Fin. Corp., No. 17-80495 (KAM), 2020 WL

2062324, at *2-3 (S.D. Fla. Apr. 29, 2020) (striking affirmative defense regarding the Bureau’s

constitutionality because the court denied defendants’ motion to dismiss on the same issue);

Prakash v. Pulsent Corp. Employee Long Term Disability Plan, No. 06-7592 (SC), 2008 WL

3905445, at *2 (N.D. Cal. Aug. 20, 2008) (striking ERISA preemption affirmative defense as

“legally insufficient and redundant” because court “previously rejected [that] exact argument” in



6 Defendants each assert the Article II violation as their third affirmative defense. ECF Nos. 36-39, 40-2.
7 Defendants each assert the Article I violation as their fifth affirmative defense. ECF Nos. 36-39, 40-2.
8 ECF Nos. 36-39, 40-2.


                                                    10
       Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 11 of 15



ruling on motion to dismiss); United States ex rel. Spay v. CVS Caremark Corp., No. 09-4672

(RLB), 2013 WL 1755214, *6-7 (E.D. Pa. Apr. 24, 2013) (striking affirmative defense regarding

express false certification in False Claims Act case because court rejected the same argument at

the motion to dismiss stage); see also Luxottica Grp., S.p.A. v. Airport Mini Mall, LLC, 186 F.

Supp. 3d 1370, 1375-76 (N.D. Ga. 2016) (striking affirmative defense of failure to state a claim

because the court already rejected the argument on which the defense was based); United States

ex rel. Landis v. Tailwind Sports Corp., 308 F.R.D. 1, 4-5 (D.D.C. 2015) (same).

       Here, the Court has already rejected Defendants’ constitutional arguments. Specifically,

the Court held that, even though the Bureau Director was unconstitutionally insulated from

removal at the time this action was filed, that did not invalidate or require a dismissal of this

action because the Bureau subsequently ratified this action under the leadership of a Director

indisputably removable at will. ECF No. 23 at 15. In addition, the Court held that the Bureau’s

funding provisions comply with the Appropriations Clause; thus, the Court declined to dismiss

the action on that basis. Id. at 19. And the Court’s ruling on these issues preserves them for

appeal, rendering the affirmative defenses unnecessary for that purpose. See Ocwen Fin. Corp.,

2020 WL 2062324, at *2-3. Accordingly, the Court should strike Defendants’ affirmative

defenses regarding the constitutionality of the Bureau as legally insufficient. See Ocwen Fin.

Corp., 2020 WL 2062324, at *2-3; see also United States v. DWC Tr. Holding Co., No. 93-cv-

2859 (JRH), 1994 WL 395730, at *1 (D. Md. July 22, 1994). The Court should not allow

Defendants to pursue these rejected theories because it would “unfairly prejudice the CFPB as

the Bureau was meritorious on [these] issue[s], unnecessarily consume the Court’s resources, and

prolong the [proceedings].” See Ocwen Fin. Corp., 2020 WL 2062324, *2-3 (citations omitted).




                                                 11
       Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 12 of 15



    III.      DEFENDANTS’ AMENDED “BONA FIDE ERROR” AFFIRMATIVE
              DEFENSE IS INSUFFICIENTLY PLED

           The FDCPA provides a limited shield of liability for a debt collector upon a showing that

its violation of the FDCPA “was not intentional and was the result of a bona fide error

notwithstanding the maintenance of procedures reasonably adapted to avoid such error.” 15

U.S.C. § 1692k(c). The Supreme Court has held that the bona fide error defense “does not apply

to a violation of the FDCPA resulting from a debt collector’s incorrect interpretation of the legal

requirements of that statute.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559

U.S. 573, 604-5 (2010). Accordingly, the bona fide error defense “may only be used in

circumstances where a violation results from other causes, such as a clerical or factual mistake.”

Bradshaw, 725 F. Supp. 2d at 537 (citing Jerman, 559 U.S. at 577).

           In their amended “bona fide error” defense, Defendants allege that:

            Any act or omission by Defendant, if determined to be in violation of the Fair
            Debt Collection Practices Act (“FDCPA”), was not intentional and was the
            result of a bona fide error notwithstanding the maintenance of procedures
            reasonably adapted to avoid any such error. Accordingly, Defendant would have
            no liability pursuant to 15 U.S.C. § 1692k(c). Defendant maintains detail [sic]
            policies and procedures for furnishing accurate information to the consumer
            reporting agencies, including policies and procedures focused on obtaining data
            from creditors, confirming the accuracy and integrity of that data, receiving,
            reviewing, investigating, and responding to consumer disputes (direct and
            indirect), auditing, and training employees. These policies and procedures are
            reasonably adapted to avoid errors in the collection process, including credit
            reporting. Defendant followed these policies and procedures throughout the
            relevant time period. To the extent and [sic] error occurred in the collection
            process, including credit reporting, those errors were not intentional. 9

           Here, Defendants have not provided notice of any specific error upon which they rely to

assert this defense. Such pleading would be insufficient under even a Rule 8 standard, but

Defendants are required to plead any alleged error with particularity pursuant to Rule 9(b). See


9Defendants each assert “bona fide error” as their second amended affirmative defense. ECF Nos. 36-39,
40-2.
                                                  12
       Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 13 of 15



Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.”). To satisfy Rule 9(b), a bona fide error defense

must therefore allege “the who, what, when, where, and how” of the alleged error. See Balon v.

Enhanced Recovery Co., Inc., 316 F.R.D. 96, 103 (M.D. Pa. 2016); see also U.S. ex rel.

Ahumada v. NISH, 756 F.3d 268, 280-81 (4th Cir. 2014) (holding that a party must plead the

“who, what, when, where, and how” of alleged fraud to meet Rule 9(b) standard). Accordingly,

the Court should strike this defense because it is insufficiently pled. See Bradshaw, 725 F. Supp.

2d at 537 (striking bona fide error defense because plaintiff’s failure to identify a specific

mistake of fact did not meet Rule 9(b) pleading standard); see also Racick v. Dominion Law

Assocs., 270 F.R.D. 228, 235 (E.D.N.C. 2010) (striking bona fide error defense because it did not

identify the specific error upon which the defense was based).

       In addition to failing to identify any error with particularity, Defendants have also failed

to identify any policies and procedures that were maintained and “reasonably adapted to avoid”

the error. Courts require a close nexus between an actual error and the policies identified by a

collector as having been reasonably adapted and maintained to avoid such error. See McCullough

v. Johnson, Rodenburg, & Lauinger, LLC, 637 F.3d 939, 948 (9th Cir. 2011) (affirming ruling

that bona fide error defense failed as a matter of law where policy regarding identifying time-

barred debt was not tied to specific error collector made of overlooking contrary information in

its electronic files, and therefore was not reasonably adapted to avoid such error); Ansari v. Elec.

Document Processing, Inc., No. 12-cv-01245 (LHK), 2013 WL 4647621, at *6 (N.D. Cal. Aug.

29, 2013) (holding that leave to amend to add bona fide error defense would be futile because

alleged policies related to general training of process servers were not reasonably adapted to

avoid specific error of the intentional falsification of proof of service). Here, Defendants list



                                                 13
       Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 14 of 15



generic policies that any debt collector might have but Defendants have not tied them to any

particular error at issue in this case. This falls far short of what courts require to sustain a bona

fide error defense, and the defense should be stricken.

          Inclusion of this vague defense would unnecessarily expand the scope of discovery and

prejudice the Bureau as it’s not even clear what “mistake” Defendants claim excuses their illegal

conduct. Accordingly, Defendants’ bona fide error defense should be stricken.

    IV.      THE AMENDED AFFIRMATIVE DEFENSES SHOULD BE STRICKEN
             WITH PREJUDICE

          As discussed above, the Bureau previously moved to strike Defendants’ affirmative

defenses. ECF No. 35. In response to the arguments the Bureau raised in its initial motion,

Defendants deleted some affirmative defenses and revised others. ECF Nos. 36-39, 40-2.

However, the remaining affirmative defenses challenged in this motion remain insufficient for

substantially the same reasons the Bureau raised in its initial motion. Having already had two

chances to properly plead affirmative defenses, Defendants should not be given another

opportunity to do so. See Advantage Futures LLC v. Herm LLC, No. 18-cv-2005, 2019 WL

3766102, at *6 (N.D. Ill. Aug. 8, 2019) (“Given the substantial overlap between Defendants’

original and amended affirmative defenses, as well as the similarity of Advantage’s arguments in

its serial motions to strike the original and amended defenses . . . Defendants undoubtedly put

forward their best effort in the amended affirmative defenses. The amended defenses accordingly

are stricken with prejudice[.]”); Ansari, 2013 WL 4647621, at *5 (“Defendants have already had

two bites at the apple to plead affirmative defenses. Defendants have failed to do so and now

seek a third bite. The Court declines to give Defendants yet another opportunity to amend.”).

Accordingly, the Court should strike the challenged defenses with prejudice.




                                                  14
      Case 8:19-cv-02817-GJH Document 46-1 Filed 02/09/21 Page 15 of 15



                                      CONCLUSION

      For all these reasons, the Court should grant the Bureau’s Motion to Strike Defendants’

Amended Affirmative Defenses.

Dated: February 9, 2021                    Respectfully submitted,

                                           THOMAS G. WARD
                                           Enforcement Director

                                           DAVID M. RUBENSTEIN
                                           Deputy Enforcement Director

                                           THOMAS KIM
                                           Assistant Deputy Enforcement Director

                                           /s/_Jessica Rank Divine_________
                                           Jessica Rank Divine (District of Maryland Bar No.
                                             810852; New York Bar No. 4544573)
                                           Carl L. Moore (District of Maryland Bar
                                             No. 811325; Maryland Attorney No. 0912160268)
                                           Kevin E. Friedl (District of Maryland Bar
                                             No. 811730; New York Bar No. 5240080)
                                           Consumer Financial Protection Bureau
                                           1700 G Street NW
                                           Washington, DC 20552
                                           Telephone (Divine): 202-435-7863
                                           Telephone (Moore): 202-435-9107
                                           Telephone (Friedl): 202-435-9268
                                           Fax: 202-435-7722
                                           jessica.divine@cfpb.gov
                                           carl.moore@cfpb.gov
                                           kevin.friedl@cfpb.gov

                                           Attorneys for the Consumer Financial Protection
                                           Bureau




                                             15
